DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
transmission means in claims 11 and 17.
moisture absorbing means in claims 11
threaded connecting means in claim 17
toothed coupling means in claim 18 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paganuzzi (WO 2017/109599) in view of Brambilla et al. (US 2014/0048507).
In re claim 11: Paganuzzi  discloses a closure capsule for closing a container, comprising: - a cap (2) that can be associated with a container and comprising a frangible mouth (20); - a cutter (3) comprising a cutting edge (30) designed to open said frangible mouth (20) which assumes a first configuration in which it is intact and a second configuration in which it is open; the cutter (3) also comprising a widening zone (31), wherein, as it moves away from the cutting edge (30), the transversal section of the cutter (3) increases; - a covering (4) of the cap (2) and the cutter (3); in the first configuration at least the cap (2) and the cutter (3) define a tank (8) for containing a product destined to be dropped into the container in said second configuration; - transmission means (5) for transmitting a rotary component from the covering (4) to the cutter (3) 
Paganuzzi discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Brambilla et al.:
Brambilla et al. teaches the provision of a moisture absorbing means (7) which overlap at least a portion of said cutter (50); said moisture absorbing means (7) comprising a tubular portion (see figure 3 or 4) which superposes internally of the cutter (50) and has a section thereof which follows said section zone (inner wall of 50) of the cutter (50) for controlling moisture within the closure capsule. With this in mind it would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to provide a moisture absorbing means that follows the inner surface shape of the cutter of Paganuzzi as taught above by Brambilla et al.. Furthermore, "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 12: the tubular portion (shape of 7) is integrated in a tubular member opened at two opposite ends (top end and bottom end of 7) thereof (see figure 3 or 4 of Brambilla et al.).
In re claim 13: said cutter (50) and said tubular portion (shape of 7) are connected by friction-coupling, said cutter (50) radially compressing said tubular portion (shape of 7) and retaining it in place (see figure 3 or 4 of Brambilla et al.).
In re claim 14: said covering (4) comprises a seating (43) into which an end of the cutter (3) opposite the cutting edge (30) is inserted; said tubular portion (as combined with (see figure 3 or 4 of Brambilla et al.)). It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to accommodate the sealing of Paganuzzi  so that the tubular portion extend to the top wall as taught by Brambilla et al. for providing the maximum wall coverage for the moisture absorbing material. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 15: said cutter (3) comprises a longitudinal shank (shank adjacent 31) at an end of which the cutting edge (30) extends (see figure 2 of Paganuzzi) and said moisture absorbing means (7) extending for at least 75% of the longitudinal extension of a shank (shank adjacent 42) (see figure 3 or 4 of Brambilla et al.).
In re claim 16: the first configuration the cap (2) the cutter (3), and the covering (4) contribute to define walls of the tank (8) for containing a product destined to be dropped into the container in the second configuration (see figure 2 of Paganuzzi).  
In re claim 17: the transmission means (5) are toothed and are fashioned at least in the covering (4) and in the cutter (3), enabling said cutter (3) and at least a first part (outer portion adjacent 5) of said covering (4) to be made integral in rotation; said capsule comprising threaded connecting means (9) that couple the covering (4) and the cap (2), thereby determining rotation-translation of the first part (outer portion adjacent 5) of the covering (4) and the cutter (3) with respect to said cap (2) (see figure 2 of Paganuzzi).  
In re claim 18: toothed coupling means (6) which at a stroke end of the rotation-translation of the cutter (3) in the distancing direction from the first configuration make said first part (outer portion adjacent 5) of the covering (4) and said cap (2) integral in rotation (see figure 2 of Paganuzzi).   
Paganuzzi in view of Brambilla et al. as discussed above further teaches:
In re claim 19: A method for assembling a closure capsule according to claim 11, characterised in that it comprises the steps of: - inserting a sleeve defining said tubular portion (7 as taught by Brambilla et al.) internally of the cutter (3 of Paganuzzi), said cutter (3 of Paganuzzi) comprising a first and a second part (top and bottom portion of 7 as taught by Brambilla et al) between which said widening zone (31 is interposed, said first part (top portion of 7 as taught by Brambilla et al) having a transversal section bigger than said second part (bottom portion of 7 as taught by Brambilla et al); the inserting of the sleeve taking place from said first part (top portion of 7 as taught by Brambilla et al) and determining a transversal narrowing of a portion of the sleeve which extends into said second part (bottom portion of 7 as taught by Brambilla et al); - connecting an end of the cutter (3 of Paganuzzi) to the covering (4 of Paganuzzi); - inserting in the cutter (3 of Paganuzzi) the product to be dropped into the container (7 of Paganuzzi) following breakage of the frangible mouth (20 of Paganuzzi); - connecting the cutter (3 of Paganuzzi) and the covering (4 of Paganuzzi) with the cap (2 of Paganuzzi), inserting at least an annular part of the cap (2 of Paganuzzi) between the cutter (3 of Paganuzzi) and the covering (4 of Paganuzzi).
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify Paganuzzi in view of Brambilla et al. for the same reason as discussed above in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art the teaches and suggest similar limitations of the invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735